Citation Nr: 9921542	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-28 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected 
post-traumatic stress disorder (PTSD).

2.  Whether clear and unmistakable error (CUE) exists in rating 
decisions dated January 17, 1989 and April 10, 1990, denying 
entitlement to a compensable evaluation for PTSD.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from June 1968 to June 1975.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Albuquerque, New 
Mexico.

This case was remanded by the Board in April 1996, in part, to 
clarify the veteran's desire for representation.  In a letter 
dated in April 1999, the Board afforded the veteran opportunity 
to designate representation in his appeal before the Board and 
notified him that if no response was received within 30 days the 
Board would proceed to address his claim assuming he did not 
desire representation.  As he did not respond, the Board will now 
adjudicate the issues on appeal in the decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

2.  There is no showing that the January 17, 1989 rating decision 
that granted service connection and assigned a zero percent 
rating for PTSD or the April 10, 1990, rating decision that 
denied a compensable evaluation for PTSD was not based on the 
correct facts as they were known at that time, and/or was not in 
accordance with the existing law and regulations.

3.  The competent and probative evidence of record does not show 
that the veteran currently suffers from social or economic 
impairment attributable to PTSD.



CONCLUSIONS OF LAW

1.  No CUE exists in the unappealed January 17, 1989 rating 
decision that granted service connection and assigned a zero 
percent rating for PTSD.  38 U.S.C. § 4005(c) (1988) 
(38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (1988).

2.  No CUE exists in the unappealed April 10, 1990 rating 
decision that denied a compensable rating for PTSD.  38 U.S.C. § 
4005(c) (1988) (38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (1989).

The criteria for a compensable evaluation for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998) .


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's DD Form 214 reflects that his military occupational 
specialty was field wireman and that his awards and decorations 
include the Vietnam Campaign Medal with 60 Device, the Vietnam 
Service Medal, the Vietnam Cross of Gallantry with Palm, and the 
Army Commendation Medal.  Records show that he participated in 
the TET Offensive and Counter-Offensive.  His last country of 
overseas assignment was Korea. 

By a January 1976 rating decision service connection was granted 
for residuals of a head injury received in an altercation during 
service and determined to have been in the line of duty.

In March 1980, the veteran was treated for alcoholic gastritis.  

From May to June 1983, the veteran was hospitalized by the VA for 
alcohol addiction.  It was noted that he had worked on a survey 
crew for the past three years and had been suspended for a few 
days for drinking on the job.  He also reported abuse of 
marijuana, amphetamines and cocaine, and reported suffering from 
constant bouts of alcoholic amnesia or blackouts.  It was noted 
that he had been exposed to considerable combat and still had 
nightmares and flashbacks caused by cars backfiring, helicopters 
overhead and other stimuli.  He was fully oriented to examination 
and demonstrated no serious psychological symptoms other than a 
flat affect; he was evaluated for depression.  He was transferred 
to an alcohol rehabilitation unit where problems to be dealt with 
were alcohol addiction, his relationship with his children, and 
lack of employable skills.  He was also treated with counseling 
and prescription medications for depression.  The final diagnosis 
was chronic alcohol addiction.  The short-term prognosis was 
good; long-term prognosis was fair.  

Follow-up records dated in July and September 1983, and in March 
1984, indicate that the veteran was in college, in a stable mood 
and maintaining sobriety.  Records dated in October 1984 indicate 
that the veteran was in outpatient alcohol treatment.  He was 
employed.  He reported sleeping okay but indicated that he had 
experienced disturbed sleep.  He complained of some confusion and 
forgetfulness.  In a case management record, dated in November 
1984, it was noted that the veteran was employed as a dishwasher, 
and that he did not have marketable skills and was physically 
limited from unskilled labor.  He reported continued Vietnam 
nightmares.  

On a VA examination in January 1985 regarding the veteran's 
service-connected residuals of head injuries, it was noted that 
he had last worked in December 1984 and was hoping to go to 
college to study engineering.  He reportedly was attending AA 
meetings and not drinking heavily. 

VA records dated in February and December 1985 indicate that the 
veteran was depressed.  In December it was noted that he had been 
drinking heavily and sought treatment for such.  VA records 
through that time indicate treatment for alcohol use.

The veteran was hospitalized by the VA from September to October 
1987.  On admission he was noted to be employed as a salesman.  
He related daily alcohol consumption and no sobriety of greater 
than one-to-two days.  He also reported a history of auditory 
hallucinosis and blackouts.  He completed a detoxification 
program and attended outside AA meetings.  According to a 
consultation report completed by a social worker while the 
veteran was hospitalized, the veteran had a history of continuous 
alcohol abuse, which started at a 14.  He had experienced 
marriage problems, job loss, a charge of driving while 
intoxicated, blackouts and three alcohol treatment programs due 
to his continuous drinking.  The veteran reported that he had 
continual anxiety attacks manifested by shortness of breath and 
that he was currently receiving medication for anxiety.  He 
reported a suicide attempt when he was 15 years old but no 
thoughts of suicide since then.  He denied the use of drugs and 
reported having had various odd jobs, with a desire to return to 
school to study word processing.  It was decided that he would be 
accepted into a program to which he would be admitted in early 
November.  At discharge from hospitalization, the final diagnoses 
were continued alcohol dependence and panic attacks. 

From November 1987 to January 1988, the veteran participated in 
the VA hospital's in-patient transition program with emphasis on 
job and shelter search as well as psychosocial assistance.  He 
was unemployed at that time.  He was noted to have a 20 year 
history of alcoholism, dating back to the age of 16, which gotten 
worse in the past several years.  He also had a history of abuse 
of marijuana, amphetamines, hallucinogenics and barbiturates.  
Complications of chemical dependency were noted to be blackouts, 
amnesias, and personal, social and economic problems.  It was 
noted that he had just completed an alcohol treatment program 
about two weeks prior to admission.  He reported panic attacks 
without agoraphobia in the past two years.  During 
hospitalization mental status examination was essentially 
unremarkable.  A psychiatric consultation was obtained and it was 
recommended that the veteran be placed on anti-depressants.  He 
participated in program activities and some of the classes and 
groups assigned for those in the transition program.  He also 
found a job.  The diagnoses were continuous alcohol dependency, a 
history of poly-drug abuse, and generalized anxiety disorder.  
Psychosocial stressors were noted to be moderate and his level of 
adaptive function during the past year was assessed as poor.  

By a letter of September 1988 the RO asked the veteran to 
identify the experiences and events in service that he found most 
upsetting.  He did not respond.  

In September 1988, the veteran underwent a VA neurology 
examination.  The veteran gave a history of a head injury and 
complained of difficulty falling asleep, anxiety and depression.  
He indicated that war memories were the major problem causing 
insomnia.  Although he denied alcohol abuse, there was alcohol on 
his breath.  The impressions included depression and anxiety, and 
psychiatric evaluation was recommended.  

Psychiatric evaluation was conducted in November 1988.  When 
asked whether he felt he had a mental problem, the veteran stated 
that sometimes he did, noting that it was sometimes hard to 
remember peoples' names.  The veteran reported that on occasion 
he had had bad dreams related to his Vietnam combat experiences, 
which had increased in frequency but were not as frightening as 
in the past.  He indicated past problems with jumping and waking 
from his sleep but stated that such did not occur presently.  He 
indicated that he slept well, with only occasional insomnia.  He 
reported having had some problems with alcohol, but stated that 
he was not currently drinking.  He also reported having completed 
a program in communications, but he was not able to find work in 
that area and worked as a laborer all of his life.  He had been 
divorced from his first wife and had been separated from his 
second wife since 1984, with some attempts at reconciliation.  He 
reported having regular contact with children from his first 
marriage.  Mental status examination revealed the veteran to be 
fully oriented.  His memory was intact.  Serial 7s were done 
accurately but slowly.  He was unable to interpret proverbs, 
stating that he had never really thought about them, and in 
listing the Presidents, reversed the order of Carter and Ford.  
Comparisons were done appropriately.  He was determined to be in 
the average range of intelligence.  The diagnosis was mild PTSD.  
The examiner indicated that psychosocial stressors were severe 
"as in a year of extensive combat experience" and that the 
veteran's highest level of psychosocial functioning in the past 
year was fair, with some impairment of economic and social 
functioning.  

In a rating decision dated in January 1989, the RO granted 
service connection and assigned a zero percent evaluation for 
PTSD, effective August 26, 1988.  The RO notified the veteran of 
that determination by letter also dated in January 1989.  He did 
not initiate an appeal to that decision.

A VA report of hospitalization in March 1989 reflects the 
veteran's 20-year history of alcoholism and polysubstance abuse.  
The veteran denied the use of alcohol or illicit drugs in the few 
months prior to admission.  He reported increasing episodes, 
specifically six-plus, of panic-like attacks during the prior two 
years, and stated that such were associated with Vietnam 
memories.  He complained of traumatic events as follows:  1) a 
pre-service automobile accident in which his grandmother was 
involved and that resulted in his becoming a "nervous wreck;" 
2) a firefight in Vietnam; 3) seeing someone jump from a 
helicopter; 4) having a friend killed in action; and 5) a post-
Vietnam automobile accident in which he incurred injuries.  His 
PTSD-like symptoms were noted to include intrusive, distressing, 
traumatic recollections; recurrent trauma dreams; psychological 
reactivity to symbolic reminders of the trauma; avoidance; some 
psychogenic amnesia; decreased interests; detachment; numbing; 
sleep difficulties; irritability and anger outbursts; 
concentration difficulties; hypovigiliance; and an exaggerated 
startle response.  The examiner indicated that mental status 
examination was within normal limits.  The diagnoses were combat 
related PTSD; and polysubstance abuse including alcohol, in 
current remission.  The examiner noted that a preliminary 
interpretation of testing seemed to confirm a diagnosis of 
combat-related PTSD, but due to a positive toxicology screen for 
recent marijuana use the veteran was not able to join the PTSD 
program. The final Axis I diagnoses were PTSD and polysubstance 
abuse in current remission.  The report notes Axis IV 
(psychosocial stressors) as Catastrophic for Axis I, #1; and Axis 
V (highest level of adaptive functioning for the past year) as 
Poor. 

In December 1989, the RO again asked the veteran to identify the 
traumatic incidents that he believed had resulted in PTSD.  
Again, he did not reply. 

In a rating decision dated April 10, 1990, the RO denied 
entitlement to a compensable evaluation for PTSD, notifying the 
veteran of that determination by letter dated later in April 
1990.  He did not initiate an appeal to that decision.


Rating Criteria Extant on January 17, 1989 and April 10, 1990


In evaluating psychiatric disability, the severity of disability 
is based upon actual symptomatology, as it affects social and 
industrial adaptability.  Two of the most important determinants 
of disability are time lost from gainful work and decrease in 
work efficiency.  The rating board must not underevaluate the 
emotionally sick veteran with a good work record, nor must it 
over evaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  It 
is for this reason that great emphasis is placed upon the full 
report of the examiner, descriptive of actual symptomatology.  
The record of the history and complaints is only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology are the essentials.  The 
examiner's classification of the disease as "mild," 
"moderate", or "severe" is not determinative of the degree of 
disability, but the report and the analysis of the symptomatology 
and the full consideration of the whole history by the rating 
agency will be....  Ratings are to be assigned which represent the 
impairment of social and industrial adaptability based on all of 
the evidence of record. 38 C.F.R. § 4.130 (1988, 1989).

Diagnostic Code 9411 pertains to PTSD, which is rated under the 
general rating formula.  The general rating formula for 
psychiatric disorders in effect from February 3, 1988 to November 
7, 1996 provides a 100 percent evaluation where the attitudes of 
all contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, or where 
there are totally incapacitating psychoneurotic symptoms 
bordering on the gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat from mature 
behavior, or where the veteran is demonstrably unable to obtain 
or retain employment.  A 70 percent evaluation is warranted where 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.  A 50 percent evaluation is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and by reason 
of the psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 30 percent evaluation is provided for 
definite impairment in the ability to establish or maintain 
effective or wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 10 percent evaluation is 
warranted for impairment less than the criteria for a 30 percent 
evaluation, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  Neurotic 
symptoms that could somewhat adversely affect relationships with 
others but do not cause an impairment of working ability warrant 
a zero percent evaluation.  38 C.F.R. § 4.132 (1988, 1989).  

Note 1 to 38 C.F.R. § 4.132 (1988) (1989) provides that social 
impairment per se will not be used as the sole basis for any 
specific percentage evaluation, but is of value only in 
substantiating the degree of disability based on all the 
findings.  Note 2 provides that the requirements for a 
compensable rating are not met when the psychiatric findings are 
not more characteristic than minor alterations of mood beyond 
normal limits; fatigue or anxiety incident to actual situations; 
minor compulsive acts or phobias; occasional stuttering or 
stammering; minor habit spasms or tics; minor subjective sensory 
disturbances such as anosmia, deafness, loss of sense of taste, 
anesthesia, paresthesia, etc.  When such findings actually 
interfere with employability to a mild degree, a 10 percent 
rating under the general rating formula may be assigned.  

Different examiners, at different times, will not describe the 
same disability in the same language.  Features of the disability 
which must have persisted unchanged may be overlooked or a change 
for the better or worse may not be accurately appreciated or 
described.  It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  Each disability must 
be considered from the point of view of the veteran working or 
seeking work.  If a diagnosis is not supported by the findings on 
the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  38 
C.F.R. § 4.2 (1988, 1989).  

The element of the weight to be accorded the character of the 
veteran's service is but one factor entering into the 
considerations of the rating boards in arriving at determinations 
of the evaluation of disability.  Every element in any way 
affecting the probative value to be assigned to the evidence in 
each individual claim must be thoroughly and conscientiously 
studied by each member of the rating board in the light of the 
established policies of the Department of Veterans Affairs to the 
end that decisions will be equitable and just as contemplated by 
the requirements of the law.  38 C.F.R. § 4.6 (1988, 1989).


CUE Analysis

The RO rating decision of January 1989, which established service 
connection and assigned a zero percent evaluation for PTSD, 
became final as the veteran did not initiate an appeal to that 
decision.  See 38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (1988).

Thereafter, the RO received a March 1989 report of VA 
hospitalization.  A claim for an increase is defined, in part, as 
any application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (1988, 1989).  With 
regard to the terms "application" or "claim", the Board notes 
that once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA treatment 
or hospitalization will be accepted as an informal claim for 
increased benefits, and the date of such record will be accepted 
as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1) 
(1988, 1989); see also 38 C.F.R. § 3.155(a) (1988, 1989).  
Apparently based on such, the RO denied a compensable evaluation 
for PTSD in a rating decision dated April 10, 1990.  Again, as 
the veteran did not initiate an appeal to that decision, it 
became final.  See 38 U.S.C. § 7105(c) (1988);  38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (1989).  Previous determinations which 
are final and binding will be accepted as correct in the absence 
of CUE.  38 C.F.R. § 3.105(a).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") propounded a three- pronged test to 
determine whether CUE was present in a prior determination:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of the 
sort which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination that 
there was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.

The Court has refined and elaborated on that test, stating that 
"CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error..."  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  The Court continued to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error is 
and, unless it is the kind of error...that, 
if true, would be clear and unmistakable 
error on its face, persuasive reasons must 
be given as to why the result would have 
been manifestly different but for the 
alleged error.  It must be remembered that 
there is a presumption of validity to 
otherwise final decisions, and that where 
such decisions are collaterally attacked, 
and a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Id.

Broad-brush allegations of failure to follow the regulations or 
failure to give due process, or any other general, non-specific 
claim of error cannot meet the specificity required to render a 
claim of CUE meritorious.  See Fugo at 44; see also Russell, 
supra.  Furthermore, any breach by VA of its duty to assist 
cannot form a basis for a claim of clear and unmistakable error 
because such a breach creates only an incomplete record rather 
than an incorrect one.  Caffrey v. Brown, 6 Vet. App. 377, 383-
384 (1994).

The Board first notes that the veteran in this case has made no 
specific allegations of error.  The issue of CUE arose from a 
form submitted in January 1993 by the veteran's then 
representative, in which it was stated that medical records 
received by the RO after April 11, 1989, showed an Axis I 
diagnosis of PTSD, an Axis IV notation of "catastrophic," and 
an Axis V notation of "poor," and that thus, the veteran's 
rating should have been increased at that time.  It was then 
stated "[t]here is an issue of clear and unmistakable error."  
In response, the RO issued a statement of the case relevant to 
whether there was CUE in the April 10, 1990 rating decision.  In 
the VA Form 9 received in June 1993, accepted as a substantive 
appeal, the veteran stated only a belief that he should have been 
"service connected for PTSD at a compensable level for many 
years.  I think the VA made a mistake and I have a lot of back 
pay coming."  In April 1996, the Board remanded the case and 
requested clarification from the veteran as to the nature of any 
alleged errors of fact or law.  In a letter also dated in April 
1996, the RO requested such clarification from the veteran.  No 
response has been received to date.  In a supplemental statement 
of the case, issued in April 1997, the RO included the issue of 
whether there was CUE in the "rating decision that initially 
established service connection for PTSD."  Accordingly, the 
Board will address whether there was CUE in either the 1989 or 
1990 decision.

Based on the above, the Board notes that the veteran has not met 
the most basic requirements for a valid claim of CUE inasmuch as 
a general, non-specific claim of error cannot meet the 
specificity required to render a claim of CUE meritorious.  See 
Fugo at 44; see also Russell, supra.  In any case, the rating 
decisions in question show consideration of the evidence extant 
when the decisions were made:

In regard to the January 17, 1989, rating decision, there were 
extensive medical/counseling records on file at that time.  Those 
records predominantly pertain to the veteran's long history of 
alcohol abuse (which preceded service) and drug abuse, along with 
physical complaints.  The evidence also reflected a diagnosis of 
panic attacks and one of generalized anxiety disorder, concurrent 
with diagnoses of alcohol dependence.  The RO further considered 
the report of psychiatric evaluation conducted in November 1988, 
at which time there was a diagnosis of PTSD.  At that time the 
veteran reported only occasional Vietnam-related dreams and at 
times being unable to remember names, along with some alcohol 
problems.  The examination findings were essentially normal 
except that the veteran could not interpret proverbs (stating 
that he had never thought about them) and he misstated the order 
of Presidents Ford and Carter.  The examiner indicated that 
psychosocial stressors were severe and that the veteran's highest 
level of psychosocial functioning in the past year was fair, with 
some impairment of economic and social functioning.  In regard to 
substance/alcohol abuse, the examination report noted only that 
the veteran had had some problems related to alcohol, did not 
feel he had an alcohol problem, and denied current drinking.  
Based on the other evidence then of record, such clearly was not 
an accurate representation of the veteran's alcohol dependence 
and its effect on his life.  However, the examiner did not have 
access to the other medical reports.  

In regard to the April 10, 1990, decision, the only additional 
evidence was the VA discharge summary for hospitalization in 
March 1989, less than six months after the VA examination.  For 
the first time the veteran endorsed an extensive list of PTSD 
symptoms, most of which had never been noted or reported in the 
numerous earlier mental health records, including the recent 
psychiatric examination report.  Despite the veteran's 
complaints, the attending physician indicated that mental status 
examination was within normal limits.  While the veteran had 
claimed no alcohol or illicit drug use for the past few months, a 
toxicology screen was positive for marijuana, thus conflicting 
with his claimed abstinence.

With respect to the above, in neither instance is it shown that 
the correct facts, as they were known at the time, were not 
before the RO, or that the RO incorrectly applied existing 
regulations.  The rating decisions cited application of 
Diagnostic Code 9411, the code for evaluating PTSD.  Regulations 
then in effect provided that the examiner's classification of the 
disease as "mild," "moderate", or "severe" was not 
determinative of the degree of disability, but the report and the 
analysis of the symptomatology and the full consideration of the 
whole history by the rating agency would be.  38 C.F.R. § 4.130 
(1988)(1989).  Thus, the RO was not bound to assign a compensable 
rating on the basis of the examiner's notation of mild PTSD.  At 
the time in question regulations also provided that it is the 
responsibility of the rating specialist to interpret reports of 
examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1988)(1989).  Thus, with 
the extensive evidence of longstanding disabling, nonservice-
connected alcohol/drug abuse, which the veteran attempted to 
minimize, and the sparsity of abnormal findings on the November 
1998 VA examination, the RO's assignment of a zero percent rating 
in January 1989 represented a reasonable exercise of rating 
judgment and did not constitute CUE.  The same rationale applies 
to the April 1990 rating decision that denied a compensable 
rating.  At that time, the veteran's veracity was placed in 
question since he denied alcohol/drug use for the "past few 
months," while testing positive for marijuana.  Also, despite 
the litany of PTSD symptoms claimed by the veteran in the April 
1990 hospital report, most of which were never before noted, the 
veteran's mental status was normal and a review of systems noted 
only headaches.  

To the extent that the veteran may merely disagree with the 
outcome of the prior determinations, disagreement with how the 
facts were weighed or evaluated does not amount to CUE.  The 
veteran in this case has not shown that the RO, in January 1989 
or in April 1990, incorrectly cited the facts as they stood, or 
that the failure to assign a compensable evaluation under 
Diagnostic Code 9411 was anything but permissible rating 
judgment.  There was nothing in the regulations then extant that 
required rating a psychiatric disorder based on an examiner's 
characterization of it as "mild," "moderate," or "severe," 
or on the basis of the Axis IV or V notations.  See 38 C.F.R. 
§§ 4.2, 4.130 (1988, 1989).

In short, CUE must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at the 
time it was made.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
As discussed above, the veteran has made no specific statement as 
to the alleged error.  In any event, the RO's failure to assign 
as compensable rating for PTSD was not undebatable error in view 
of the evidence then of record and the pertinent law and 
regulations then in effect.  Therefore, the claim of CUE must be 
denied.  38 C.F.R. § 3.105.

Increased Rating Criteria

38 C.F.R. § 4.132, the VA Schedule of Ratings for Mental 
Disorders, was amended and redesignated as 38 C.F.R. § 4.130, 
effective November 7, 1996, during the pendency of the veteran's 
appeal.  Consistent with the Court's decision in Karnas v. 
Derwinski, 1 Vet. App. 308, the veteran is entitled to 
consideration of the criteria effective both prior and subsequent 
to November 7, 1996.  

Pertinent to the criteria in effect prior to November 7, 1996, 
which were the same criteria extant at the time of the April 10, 
1990, rating decision and are set out above, the Court has stated 
that the word "definite" as used in the criteria for a 

30 percent evaluation, is a qualitative term rather than a 
quantitative term.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
However, the degree of impairment, which would lead to an award 
at the 30 percent level, can be quantified.  Cox v. Brown, 6 Vet. 
App. 459, 461 (1994).  In a precedent opinion, dated November 9, 
1993, the VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  "Definite" represents a degree of social and 
industrial inadaptability that is "more than moderate but less 
than rather large."  VAOPGCPREC 9-93 (November 9, 1993).  VA, 
including the Board, is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 
3.101 (1998).  

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for 
assignment of a zero percent evaluation where a mental condition 
has been formally diagnosed, but the symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  A 10 percent 
evaluation is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent disability rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining effective 
work and social relationships.  A 70 percent evaluation is 
warranted where there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood; suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships.  A 
100 percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; 
memory loss for names of close relatives, own occupation or own 
name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

Increased Rating Factual Background and Analysis

Initially it is noted that although service connection for PTSD 
has been in effect for about 10 years, stressor verification was 
never accomplished, the veteran failed to  cooperate years ago 
when he was asked by the RO for stressor identification, and 
there is little medical evidence that he has chronic PTSD.  

VA medical records reflect that in March 1991, the veteran was 
admitted for a complaint of gastrointestinal bleeding following a 
month of binge drinking.  Although his medical history was noted 
to include PTSD, the final diagnoses were alcohol dependence, 
polysubstance abuse, and a personality disorder.  From May to 
July 1991, the veteran was hospitalized at a VA facility with 
diagnoses of alcohol dependence and polysubstance abuse, and a 
dependent personality disorder.  According to the hospital 
report, he had worked in sales for an art gallery and "had done 
quite well with this when he worked."  While hospitalized he was 
transferred to a ward for transition/rehabilitative care where he 
was noted to relate positive PTSD symptomatology of nightmares, 
recurrent depression, and a history of anger and rage and 
isolation.  While hospitalized he obtained a part time job as a 
security officer.  He was referred to a PTSD outpatient program 
but his status for admission was uncertain.  At discharge he was 
considered employable and was not given any medications.  The 
diagnoses were alcohol dependence, polysubstance abuse and PTSD.  
The veteran attended a monthly support group from to May to 
August 1991.  Records indicate that his prognosis to stay sober 
was poor; he was discharged for failure to attend the group.  

In January 1992 the veteran was shot in the hand and forearm when 
he got into an altercation in a bar.  He received emergent care 
in February 1992 for complaints of suicidal ideation and hearing 
voices.  He had been binge drinking for nine days.  He was noted 
to have a history of alcohol and polysubstance abuse, and PTSD.  
The assessment was alcohol abuse.  

The veteran was hospitalized at a VA medical center in September 
1993 for a Tylenol overdose; the report shows diagnoses of a 
history of alcohol dependence and polysubstance abuse, and 
depression.  No diagnosis of PTSD is shown nor does the report 
mention PTSD in relation to the veteran's stated past medical 
history.  However, a history of a dependent personality disorder 
was noted.  The overdose attempt was secondary to difficulties in 
relationships and to losing his job.   

A VA psychiatric examination was conducted in October 1996.  The 
VA examiner reviewed the veteran's claims file and the Board 
remand of April 1996.  The examiner noted that the only symptoms 
the veteran was able to consistently provide included nightmares 
occurring approximately once per month, hypervigilance, fantasies 
of violence, and constant fear.  The examiner noted that the 
veteran had been able to hold jobs for some time after leaving 
the military although he continued to have serious alcohol and 
other substance abuse problems.  His last employment ended in 
June 1996.  It was noted that the veteran continued to drink and 
had been drunk about two weeks earlier.  The examiner noted that 
PTSD had been diagnosed in 1989.  The examiner further noted that 
the only symptoms the veteran consistently gave included 
nightmares, which began in the military and occurred about once a 
month, and constant fear (true during service but no longer), 
getting into fights and problems with anger.  The examiner noted 
that it was impossible to disengage anger from PTSD from the 
veteran's "serious" alcohol abuse.  The veteran also reported 
hyperventilation and fantasies of raping and killing.  The 
examiner noted that when he asked the veteran about symptoms 
listed in the 1989 VA hospital report, the veteran was unable to 
describe or "collaborate" them.  The veteran believed that a 
large part of his PTSD was his inability to hold a job; however, 
the examiner noted that the veteran had no anger or violent 
outbursts and that he was unable to do past jobs due to past 
performance.  The examiner opined that such was not related to 
PTSD as the veteran denied symptoms interfering with his job 
although he had clearly been drinking throughout the course of 
his employment.  The veteran reported having nightmares once a 
month, panic attacks "very infrequently," and intrusive 
memories of Vietnam about every three weeks.  He denied 
flashbacks and emotional numbing, reporting instead that he felt 
close to his children and had friends.  He denied anhedonia and 
current hypervigilance.  

Objective findings showed that the veteran was calm and somewhat 
disheveled.  His speech was normal but thought processes were 
disjointed.  There was no evidence of auditory hallucinations or 
suicidal or homicidal ideation.  His memory was good.  He was 
mildly depressed.  The diagnoses were chronic and severe alcohol 
dependence which appears to have contributed to most of the 
veteran's psychiatric difficulties throughout his life; severe 
major depression, which does not appear to be related to PTSD; 
polysubstance abuse, reportedly in full remission; anxiety 
disorder, not otherwise specified, with memories of Vietnam, 
panic attacks, but neither symptom subset (in other words PTSD 
symptoms vs. panic disorder symptoms) insufficient quantity to 
generate diagnosis of either PTSD or panic disorder.  The 
examiner noted that the diagnosis of anxiety disorder "may 
indeed have begun from combat experiences...."  The examiner also 
reported that it was impossible to tell how much the veteran's 
symptoms interfered with his life because of the "overwhelming 
influence of his alcohol dependence."  The examiner indicated 
that manifestations of PTSD caused mild, if any, industrial 
impairment in the veteran.  The examiner also diagnosed a 
personality disorder.  The global assessment of functioning was 
25, stated to be almost solely due to alcohol dependence.  

In January 1997, a psychological assessment was conducted.  The 
veteran reported that he still drank heavily, often on a daily 
basis, and that such exacerbated his problems with temper control 
and aggressive behavior.  He reported aggressive acts against 
various women and stated that his problems with aggression and 
alcohol abuse had interfered with his ability to hold jobs.  The 
examiner noted that the veteran had been marginally employed for 
years and that he did not appear to be interested in working on 
his alcohol problems.  The veteran indicated that he saw little 
of his family.  He was noted to deny many PTSD symptoms with the 
exception of an occasional bad dream.  Mental status examination 
revealed that the veteran was able to carry on a rational 
conversation, free of delusions, odd notions or bizarre ideation.  
The examiner commented that it was surprising that the veteran 
claimed to feel so well and appeared so cheerful.  Testing 
revealed that the veteran was feeling, but minimizing, 
considerable distress.  The data indicated that he harbored 
feelings of depression, anxiety, anger and low self-esteem and 
that he had serious problems in interpersonal relationships and 
with authority figures, along with poor impulse control and anger 
management problems.  The psychologist stated that, in terms of 
the veteran's current diagnostic status, the data did not suggest 
the presence of PTSD.  Rather, they indicated the presence of a 
long-standing personality disorder.  The psychologist further 
opined that the veteran's characterological problems as well as 
his chronic abuse of alcohol were most likely the genesis of his 
feelings of anxiety and depression.  The diagnostic impressions 
were: Continuous alcohol abuse; rule out a mood and anxiety 
disorder due to alcohol abuse; and a personality disorder.

The Board recognizes that the October 1996 VA psychiatric 
examination report includes the diagnosis of an anxiety disorder 
which the examiner noted might have begun from combat 
experiences.  However, the Board has considered that report in 
connection with the totality of the examination findings, as well 
as the results of the psychologic assessment and testing.  The 
Board has also considered the other 



medical evidence of record.  The Board finds extremely probative 
the longitudinal consistency of the veteran's chronic alcohol 
problems, which from the record have had a very significant 
impact on his ability to function in the community.  Those 
problems have resulted in the loss of employment, police charges, 
etc.  Also particularly probative is the comprehensive and 
articulate report of the recent psychological evaluation and 
testing.  The examining psychologist specifically found that the 
test results were not indicative of PTSD and concluded that the 
veteran's characterological problems as well as his chronic abuse 
of alcohol, rather than PTSD, were most likely the genesis of his 
feelings of anxiety and depression.  PTSD was not diagnosed and 
the only clear diagnoses were alcohol abuse and a personality 
disorder.

The October 1996 psychiatric examiner set out a list of PTSD 
symptoms that the veteran denied, noted that the veteran's 
continued to use alcohol, and stated that it was impossible to 
tell how much the veteran's symptoms interfered with his life due 
to his alcohol dependence.  Although the examiner stated that 
manifestations of PTSD symptom caused mild, if any industrial 
impairment in the veteran, the examiner continued to note that 
the veteran's low level of functioning was almost solely due to 
alcohol dependence.  That examiner, although acknowledging PTSD 
symptoms, did not in fact diagnose PTSD.

The Board recognizes that the veteran demonstrates symptoms that 
impact his ability to work and function socially.  The Board also 
recognizes the veteran's low estimate of functioning.  However, 
the most recent VA examinations, consistent with other medical 
evidence of record, attributes such symptoms to substance and 
alcohol abuse and not to PTSD.  Accordingly, the veteran does not 
meet the criteria for a compensable evaluation for his service-
connected disability, PTSD.  On that basis the Board finds that 
no increased evaluation is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, § 4.132, Diagnostic Code 
9411(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).



ORDER

No CUE existed in the rating decision of January 17, 1989, or 
April 10, 1990, as to the rating assigned for PTSD.

A compensable evaluation for service-connected PTSD is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

